Citation Nr: 0927238	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  00-13 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Peter J. Sebekos, attorney


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to June 1979.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision of the Waco, 
Texas Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO denied 
service connection for hepatitis C.

In April 2001, and again in September 2003, the Board 
remanded the case for the development of additional evidence.  
In an October 2005 decision, the Board denied the claim.  The 
Veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In June 2007, the Court 
granted a joint motion from the Veteran and VA, vacating the 
October 2005 Board decision, and remanding the case to the 
Board for further action.  In February 2008, the Board 
remanded the case for the development of additional evidence.

The Veteran previously had appealed to the Board the RO's 
denial of service connection for hereditary spherocytosis, 
status post splenectomy, and for gallstones, status post 
cholecystectomy.  In a February 2008 decision, the Board 
denied service connection for hereditary spherocytosis, and 
granted service connection for gallstones and residuals of 
cholecystectomy.  The February 2008 decision resolved the 
appeal as to those issues; so those issues are not presently 
before the Board.

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

In 1999, the Veteran appointed a state veteran's service 
organization, the Texas Veterans Commission, as his 
representative to assist him with his claims and appeals for 
veterans' benefits.  In May 2008, the RO received the 
Veteran's VA Form 21-22a, Appointment of Individual as 
Claimant's Representative.  The Veteran appointed Peter J. 
Sebekos, an attorney, as his representative.  In July 2008, 
the AMC issued a supplemental statement of the case (SSOC).  
The AMC did not provide a copy of the SSOC to the Veteran's 
representative, Mr. Sebekos.  The Board will remand the case 
for a copy of the SSOC to be provided to Mr. Sebekos.

Accordingly, the case is REMANDED for the following action:

Provide a copy of the supplemental 
statement of the case that was originally 
issued in July 2008 to Peter J. Sebekos, 
the attorney who is the Veteran's 
representative and afford the Veteran and 
his representative an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review

The Board intimates no opinion as to the ultimate outcome of 
this case.  The Veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


